
	
		I
		111th CONGRESS
		1st Session
		H. R. 2374
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to make credit
		  scores available to consumers once each year free of charge and to allow
		  consumers to see the credit score used in connection with any particular
		  lending or credit decision, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Score Fairness Act of
			 2009.
		2.Credit
			 scores
			(a)Free annual
			 disclosureSection 609(f) of
			 the Fair Credit Reporting Act (U.S.C. 1681g) is amended by striking paragraph
			 (8) and inserting the following new paragraph:
				
					(8)Cost of
				disclosure
						(A)Free annual
				disclosureEach consumer
				reporting agency shall make all the information required under this subsection
				with respect to any consumer available to the consumer, upon request, once
				during any 12-month period without charge.
						(B)Fair and
				reasonable feeAfter
				providing 1 free credit score under subparagraph (A) to any consumer during any
				12-month period, a consumer reporting agency may charge such consumer a fair
				and reasonable fee, as determined by the Commission, for providing the
				information required under this subsection to the consumer during such period.
						.
			(b)Disclosure of
			 credit score used in making any consumer credit decisionSection
			 609 of the Fair Credit Reporting Act (U.S.C. 1681g) is amended by adding at the
			 end the following new subsection:
				
					(h)Disclosure of
				consumer credit scores by certain other creditors
						(1)In
				generalEach creditor which
				extends credit to consumers, other than a creditor to which subsection (g)
				applies with respect to credit described in paragraph (1) of such subsection,
				shall provide the following to any consumer as soon as reasonably
				practicable:
							(A)Information
				required under subsection (f)A copy of any information identified in
				subsection (f) that was obtained from a consumer reporting agency or was
				developed and used by the user of the information in making any determination
				with respect to extending credit to the consumer, including any
				consumer-specific determination to solicit or provide an application to such
				consumer, whether or not such credit was ever extended or any open end consumer
				credit plan was ever opened under which such credit would be, or would have
				been, extended.
							(B)Disclosures of
				credit scores not obtained from a consumer reporting agencyA creditor which is subject to the
				requirements of this subsection and uses a credit score, other than a credit
				score provided by a consumer reporting agency, may satisfy the obligation to
				provide a credit score by disclosing a credit score and associated key factors
				supplied by a consumer reporting agency.
							(2)Actions not
				required under this subsectionThis subsection shall not require any
				person to—
							(A)explain the
				information provided pursuant to subsection (f) of this section;
							(B)disclose any
				information other than a credit score or key factors, as defined in subsection
				(f);
							(C)disclose any credit
				score or related information obtained by the creditor after the consumer credit
				transaction has been consummated;
							(D)provide more than 1
				disclosure per credit transaction; or
							(E)provide the
				disclosure required by this subsection when another person has made the
				disclosure to the consumer for that loan transaction.
							(3)No obligation for
				content
							(A)In
				generalThe obligation of any person pursuant to this subsection
				shall be limited solely to providing a copy of the information that was
				received from the consumer reporting agency.
							(B)Limit on
				liabilityNo person shall be liable under this subsection for the
				content of that information or for the omission of any information within the
				report provided by the consumer reporting agency.
							(4)No cost to
				consumerThe information required to be disclosed under this
				subsection shall be provided without charge to the
				consumer.
						.
			
